Citation Nr: 1817098	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-22 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disability, claimed as secondary to service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Michael J. Woods, Attorney-at-law


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from August 1980 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which declined to reopen the Veteran's claim of entitlement to service connection for a spine disorder.

In a March 2016 Board decision, the claim was reopened and remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in July 2016.  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's currently diagnosed spondylosis of the lumbar spine is caused by his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to service connection for spondylosis of the lumbar spine on a secondary basis are met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. § 1131.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2017); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Here, the Veteran asserts that he developed a low back disability as a result of his service-connected left knee disability.  See the Veteran's claim dated June 2011.  The Board has reviewed the record and concludes that the evidence supports an award of service connection for the currently diagnosed low back disability.

Initially, the record shows that the Veteran is service-connected for status-post total arthroplasty of the right and left knees, as well as degenerative joint disease (DJD) of the right ankle.

As indicated above, the Veteran served on active duty from August 1980 to August 1985.  His service treatment records (STRs) are pertinently absent any documentation of a low back disability.

Private treatment records dated in April 1992 noted the Veteran's report of low back pain.  VA treatment records dated in May 2004 indicated that magnetic resonance imaging (MRI) showed a right L3-L4 disc herniated nucleus pulposus.

The Veteran was afforded a VA examination in February 2006 at which time the examiner noted the Veteran's reported fifteen year history of low back pain.  A diagnosis of degenerative disc disease (DDD) of the lumbosacral spine was indicated.  The examiner reported that the Veteran's low back pain was less likely related to his left knee.

In October 2012, the Veteran submitted an article entitled, 'Limping and Back Pain,' by Dr. I.H., which indicated that a history of limping can lead to the development of back impairment.

VA treatment records dated in April 2014 confirmed a continuing diagnosis of multi-level DDD of the lumbosacral spine.  Lumbar spondylosis with radiculopathy was indicated in June 2015.

Pursuant to the March 2016 Board Remand, the Veteran was afforded a VA examination in May 2016, which confirmed a diagnosis of lumbar spondylosis with radiculopathy.  The examiner concluded that the claimed disability "is less likely than not less than 50 percent probability that it is related to his service-connected left knee condition."  The examiner explained that his rationale was based on evidence that the lumbar spondylosis is genetically mediated age-related condition.  The examiner further stated that this also has been clearly mentioned by the spine specialist, Dr. V.J., M.D., of Carle Spine Institute at Urbana, Illinois, on May 13, 2015.  The examiner further noted that the Veteran "also has some leg length discrepancy he stated that is developmental and is no way related to his service-connected left knee condition."

The Veteran recently submitted a January 2017 letter from Dr. H.S., in which he reviewed the Veteran's medical history, including his VA claims file and his records from the Social Security Administration (SSA).  The examiner reviewed the findings of the May 2016 VA examiner and noted that, although the examiner determined that the Veteran's lumbar spondylosis is a genetically mediated age-related condition, the examiner failed to state whether the Veteran's parents had lumbar spine degeneration.  Dr. H.S. further stated that the Veteran failed to comment on why the Veteran had back problems beginning in his thirties.  Dr. H.S. explained, "[a]ge related back disorders do not begin in your thirties without intervening causes, like many years of limping."  Dr. H.S. reported that the article submitted by the Veteran, 'Limping and Back Pain," is pertinent to etiology of the Veteran's low back disability, given his lengthy history of limping.  The examiner then concluded, "[i]t is my medical opinion that the Veteran's lumbar spine spondylosis and DDD and resulting radiculopathy [are] more likely than not caused and permanently aggravated by gait/ambulation changes caused by the Veteran's service-connected right knee, left knee, and right ankle impairments."

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board has reviewed the evidence, weighing the positive nexus opinion of Dr. H.S. against the negative nexus opinion of the May 2016 VA examiner.  Significantly, in his January 2017 letter, Dr. H.S. provided a detailed explanation for his conclusions in support of nexus.  See Nieves-Rodgriguez, supra; see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Dr. H.S. detailed the Veteran's medical history, reviewed the pertinent medical literature, and described the deficiencies in the May 2016 VA examiner's rationale.  In contrast, the May 2016 VA examiner failed to address whether the Veteran's low back disability was aggravated by his service-connected disabilities, and also failed to address whether the Veteran's low back disability is related to his other service-connected disabilities including his right knee and right ankle.  Moreover, the May 2016 VA examiner accepted the Veteran's statement "that his back problems started around the year 2000," and made no mention of the Veteran's April 1992 private low back treatment report, or his statement at the February 2006 VA examination that his back pain had been present for 15 years-i.e., since 1991.  The May 2016 VA examiner's rationale that the Veteran's back pain is age-related warrants less probative weight because it misstates the date of onset by between eight and nine years.

Overall, the Board finds that the record supports the award of service connection for the diagnosed low back disability.  It is undisputed that the Veteran is diagnosed with spondylosis of the lumbar spine, and has thus met the current disability requirement.  Moreover, given the positive nexus opinion from Dr. H.S., the submitted medical literature, and the credible lay statements of the Veteran, the evidence is at least evenly balanced as to whether the current spondylosis of the lumbar spine is caused by his service-connected left knee, right knee, and/or right ankle disabilities.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for spondylosis of the lumbar spine is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for spondylosis of the lumbar spine is granted.




____________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


